EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jodi Connolly on 10 February 2022.


The application has been amended as follows:
In claim 50, line 7, [chemotherapy or radiotherapy] was deleted and  -- conventional ovarian cancer therapy -- was inserted after “treating the subject with”.

In claim 57, line 1, -- and treating -- was inserted after “detecting”.

In claim 57, line 5, -- ; and treating the subject with conventional ovarian cancer therapy -- was inserted after “ovarian cancer in the subject ”.

In claim 61, line 1, [claim 60, wherein treating the early stage ovarian cancer comprises treatment with] was deleted and  -- claim 57, wherein the conventional ovarian cancer therapy comprises -- was inserted after “method according to,”.

In claim 62, line 5, -- ; and treating the subject with conventional ovarian cancer therapy -- was inserted after “normal subject”.

In claim 67, line 1, [further comprising treating the subject with] was deleted and  --  wherein the conventional ovarian cancer therapy comprises -- was inserted after “method according to claim 62”.

60 has been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642